Citation Nr: 1709681	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-33 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following surgery for service-connected left foot status post bunionectomy.

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot status post bunionectomy.

3.  Entitlement to an initial compensable disability rating for history of chronic vaginitis.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs




ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1982 to February 1983, July 1996 to February 1997, and July 2002 to February 2004.  She also had periods of ACDUTRA and INACDUTRA from 2004 to 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The September 2006 rating decision granted entitlement to left foot status post bunionectomy and history of chronic vaginitis.  Within one year of the September 2006 rating decision, the Veteran submitted additional private treatment records.  A subsequent April 2007 rating decision reconsidered the initial ratings assigned for these disabilities and determined that they should be continued.  The Veteran then submitted a timely notice of disagreement in September 2007.  Thus, these matters are appropriately considered "initial rating claims" stemming from the Veteran's original claims of service connection pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the June 2010 statement of the case (SOC) incorrectly framed the Veteran's increased rating claim for her left foot status post bunionectomy as an increased rating claim for her service-connected residual scar of the left great toe status post bunionectomy.  The Veteran's increased rating claim for her residual scar had been separately adjudicated in a March 2009 rating decision, and the Veteran did not appeal that determination.  Despite the error in the SOC's listed issues, the correct issue was noted and adjudicated in the reasons and bases of the SOC.  The Veteran also clarified in her August 2010 VA Form 9 that the residual scar disability was not on appeal.  As such, the Board finds that the present case is distinguishable from Percy v. Shinseki, 23 Vet. App. 37 (2009), as the Veteran did not proceed under the impression that her residual scar of the left great toe status post bunionectomy was on appeal.  Thus, only the Veteran's increased rating claim for left foot status post bunionectomy is currently before the Board.

In a June 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

In addition to the issues listed above, the Board remanded the Veteran's service connection claim for a right knee disorder.  The RO subsequently granted entitlement to service connection for this disability in an August 2016 rating decision.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As such, the Veteran's service connection claim for a right knee disorder is no longer before the Board.

The Board notes that the June 2015 decision also remanded the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for tinea versicolor of the chest, back, and neck with seborrheic dermatitis of the scalp.  The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the Veteran's initial increased rating claim for tinea versicolor of the chest, back, and neck with seborrheic dermatitis of the scalp may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  The Veteran required convalescence from March 21, 2008 to May 16, 2008, as a result of surgery for her service-connected left foot status post bunionectomy

2.  The Veteran's left foot status post bunionectomy (excluding a period of temporary total rating from March 21, 2008 to May 16, 2008) is assigned the maximum disability rating authorized under Diagnostic Code 5280, and the symptomatology associated with the Veteran's left foot status post bunionectomy is adequately addressed by this rating. 

3.  The Veteran's history of chronic vaginitis is not productive of symptoms that require continuous treatment.


CONCLUSIONS OF LAW

1. From March 21, 2008 to May 16, 2008, the criteria for a temporary total rating based on convalescence for the Veteran's service-connected left foot status post bunionectomy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for left foot status post bunionectomy (excluding a period of temporary total rating from March 21, 2008 to May 16, 2008) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).

3.  The criteria for an initial compensable evaluation for history of chronic vaginitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.116, Diagnostic Code 7611 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for her left foot status post bunionectomy and history of chronic vaginitis.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with her claim in March 2006, January 2009, and February 2016.

The June 2015 remand instructed the AOJ to provide the Veteran with specific VCAA notice and request that she identify and provide any authorization needed to obtain outstanding private treatment records.  The record shows that the Veteran was sent a letter complying with these instructions in August 2015.  However, the Veteran did not identify any additional private treatment records for VA to obtain.  Additional VA treatment records were also obtained in compliance with the Board's instructions.

The Board additionally directed the AOJ to provide the Veteran with a VA examination to evaluate the current manifestations and severity of her service-connected left foot status post bunionectomy and history of chronic vaginitis.  The Veteran was provided with responsive examinations in February 2016.  The Board finds that these VA examinations are adequate for rating purposes as they fully addresses the rating criteria and evidence of record that are relevant for rating the Veteran's left foot status post bunionectomy and history of chronic vaginitis.  

The Board acknowledges that the February 2016 VA examination to evaluate the Veteran's left foot disability did not include range of motion testing.  The United States Court of Appeals for Veterans Claims (Court) has held that 
38 C.F.R. § 4.59 requires VA examinations of the joints to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.   Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Although feet are comprised of bones, joints, and tendons, and by nature, involve weight-bearing, the Veteran's left foot status post bunionectomy is currently rated under Diagnostic Code 5280, which is not based on specific ranges of motion.  Moreover, as discussed below in more detail, while some other foot diagnostic codes are partially premised on limitation of ankle dorsiflexion, none of those diagnostic codes are applicable to this Veteran's left foot disability, as the Veteran either does not have or is not service-connected for the applicable disability, or would not receive a higher compensation rating if that particular diagnostic code were applied.  Accordingly, the Board finds that notwithstanding the holding of Correia, the February 2016 VA examination is adequate for rating purposes.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

The provisions governing convalescent ratings are set forth in 38 C.F.R. § 4.30.  The regulations provide that a total disability rating (100 percent) will be assigned without regard other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

In order to attain the temporary total disability rating, the Veteran must demonstrate that her service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations; therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Foot Status Post Bunionectomy

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran is currently in receipt of a 10 percent disability rating for her left foot status post bunionectomy under Diagnostic Code 5280, effective from February 6, 2006.  38 C.F.R. § 4.71a.  Diagnostic Code 5280, governing unilateral hallux valgus, provides for a 10 percent rating where the toe has been operated on with resection of the metatarsal head, or a 10 percent rating for severe impairment if equivalent to amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2016).  Thus, the Veteran's current 10 percent disability rating is the maximum available rating under Diagnostic Code 5280.

Diagnostic Code 5282 provides the rating criteria for hammer toe.  See 38 C.F.R. § 4.71a.  Under this Diagnostic Code, hammer toe that affects all toes unilaterally and without claw foot is awarded a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2016).

Diagnostic Code 5284, for foot injuries, other, provides that a disability of moderate severity should be awarded a 10 percent disability rating.  A 20 percent disability rating is appropriate for a moderately severe disability.  A 30 percent disability rating is warranted for a severe disability.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2016).
"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well-served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with a prosthesis.  38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.

In the Veteran's February 6, 2006 claim, she reported experiencing swelling and pain in her left foot.   She also described her toe as crooked.  The Veteran stated that she was unable to run or walk long distances.

In March 2006, the Veteran was provided with a VA examination related to her left foot disability.  The examiner noted that the Veteran had a left foot bunionectomy performed in 2003.  The procedure did not help with the Veteran's pain and left her toes somewhat crooked.  The examiner also observed that her left toe overlapped her great toe.  The Veteran described experiencing constant left foot pain that was aggravated by weight-bearing, working out, and dancing in any kind of shoe.  In addition, the Veteran had difficulty wearing boots and was unable to wear high-heeled shoes.  She denied that her left foot problems affected her job.  The Veteran treated her pain by taking Motrin once per week.  She also soaked her feet after her weekly dancing activity.

The toes did not exhibit weakened movement, incoordination, or fatigability. Although there was some worsening of pain in the left great toe with manipulation, there was no obvious change in the range motion.  The examiner also noted that the Veteran's gait was normal, but she took small steps and did not put any weight on her great toes when she walked.  She was noted to use an assistive device for ambulation, but the examiner did not specify the type of device that was used.  A bilateral foot x-ray associated with the examination revealed bilateral osteotomies.  The x-ray additionally showed arthroplasty of the left fifth digit.  The Veteran's left great toe had a 6 cm by 2 mm hypopigmented scar across the first metatarsophalangeal joint.  She also had a superficial ulceration of the left great toe along the medial aspect of the interphalangeal joint.  The diagnosis was status post left arch and bunionectomy.

In a February 2007 VA treatment record, the Veteran reported having some numbness and stiffness in her left great toe.  The record also reported that the Veteran worked as a contract administrator and spent a great deal of time sitting at the computer.  On January 2, 2008, the Veteran was noted to have chronic pain status post her 2003 left bunionectomy.  She reported that her last injection to the joint was very helpful, and she was interested in surgery.  The Veteran had moderate pain to the dorsal-medial aspect of the first metatarsophalangeal joint.  No edema or warmth was noted.  The Veteran had 15 degrees of dorsiflexion and 10 degrees of plantar flexion.  The record indicated that she had hammertoes in digits 2 to 5 bilaterally that were flexible.  She also had corns to the proximal interphalangeal joint and distal interphalangeal joint.  In a January 8, 2008 VA treatment record, the Veteran reported that the joint was now stiffer, and it became swollen after dancing.  She was given a cortisone injection to the first metatarsophalangeal joint of the left foot.

On January 29, 2008, a bilateral foot x-ray showed evidence of an osteotomy on both sides.  Neither side showed a recurrent hallux valgus deformity.  There was also no fracture of either foot.  The soft tissues appeared to be normal.

In February 2008, the Veteran reported having pain that was a 5 out of 10 in severity in her left bunion deformity/fourth hammertoe deformity.  It occurred intermittently and was unresponsive to conservative treatment.  No edema or warmth was noted.  The Veteran still had 15 degrees of dorsiflexion and 10 degrees of plantar flexion.  Her hammertoes were in the digits 2 to 5 bilaterally, and they continued to be flexible with corns to the proximal interphalangeal joint and distal interphalangeal joint.  The assessment was chronic pain status post left bunionectomy.

On March 21, 2008, the Veteran underwent an Akin bunionectomy/arthroplasty on the 4th toe of the left foot.  The procedure was performed by Dr. J.  The pre- and post-operative diagnosis was hallux abducto valgus deformity/fourth hammertoe deformity of the left foot.  The VA operative note stated that she tolerated the procedure well.  A left foot x-ray report from the day of the operation stated that a wire was projected over the proximal phalanx of the first toe.  Soft tissue swelling was also noted in the dorsum of the foot.

On March 26, 2008 a VA psychiatric noted stated that the Veteran was wheelchair bound after her left foot surgery.  The record indicated that the Veteran was no longer working, reporting that her unemployment had been taken away the previous day.  Another March 26, 2008 VA treatment record from Dr. J. stated that the incision was healing well and the sutures were intact.  There was minimal edema and warmth.  In addition, no active drainage or signs of infection were present.  Despite the other record's report that the Veteran was wheelchair bound, Dr. J. stated that the Veteran was to continue using crutches and a surgical shoe.  She was also instructed to use Tylenol 3 for severe pain and ibuprofen for mild to moderate pain.  Dr. J. noted that she would write a letter on the Veteran's behalf for convalescent leave.

In a March 26, 2008 letter, Dr. J. noted that as a result of the Veteran's left foot surgery, she needed convalescent leave from March 21, 2008 to May 16, 2008.  She was restricted from excessive/repeated bending, excess standing and/or walking, and pushing/pulling.  In addition, she had to wear a cast shoe and use crutches at all times.  Dr. J. stated that the Veteran was healing well, but she needed eight weeks of recovery time.  The diagnosis was status post left foot surgery with implant.

A subsequent April 2, 2008 left foot x-ray report noted that there was a small metallic staple across the osteotomy site of the proximal phalanx.  An arthroplasty was also noted in the fourth and fifth interphalangeal joints.  No fracture or dislocation was present.  The soft tissues were also unremarkable.  On April 9, 2008, a VA treatment record reported that the Veteran's incision sites were healing well with minimal edema and warmth.  No active drainage or signs of infection were present.  In addition, the Veteran's pain was controlled with Tylenol 3.  Dr. J. summarized that the left foot x-rays showed gapping at the osteotomy site with the staple in place.  The Veteran was to continue using Tylenol 3 for severe pain and ibuprofen with mild to moderate pain.  She was also instructed to continue not bearing weight with her crutches and surgical shoe.  Many of these findings were also noted on April 23, 2008.  At that time, the Veteran's pain was still controlled with Tylenol 3.  The Veteran was to apply a toe alignment splint on a daily basis.  She was also told to continue using a bone stimulator, and to engage in full weight-bearing with crutches and a surgical shoe.

On April 30, 2008, a VA psychiatric note stated that the Veteran was wheelchair bound secondary to left foot surgery.  The record also stated that the Veteran had been offered a job and was set to start on May 12th.  Six weeks after the Veteran's left foot surgery on May 7, 2008, Dr. J. noted that the Veteran's pain was remained under control with Tylenol 3.  The Veteran reported that during her first two weeks of recovery, she hit her foot twice.  Her incision sites were healing well with minimal edema and warmth.  There was no active drainage or signs of infection.  The Veteran's treatment plan included using a bone stimulator.  In contrast to the April 30, 2008 record's description of the Veteran as wheelchair bound, Dr. J. stated that the Veteran was to continue full weight-bearing with crutches and her surgical shoe, and to transition to a regular shoe.  Many of these findings were unchanged on May 14, 2008.  At that time, Dr. J. noted that the Veteran's pain continued to be controlled with Tylenol 3.  Dr. J. also determined that left foot x-rays showed gapping at the osteotomy site with the staple migrated dorsally.  The Veteran's treatment plan included the daily application of a toe alignment splint.  She was also instructed to continue using a bone stimulator.  In addition, the Veteran was to continue full weight-bearing with crutches and her surgical shoe, and to transition to a regular shoe.  The assessment was left foot status post seven weeks Akin procedure with staple and fourth toe arthroplasty.

On June 11, 2008, the Veteran was seen by Dr. J. eleven weeks after her left foot surgery.  She reported that her feet were swollen during the previous week after she wore a certain style shoe.  Dr. J. stated that the Veteran's left foot dorsal hallux and fourth toe incision was healing well.  There was no edema, warmth, active drainage, or signs of infection.  Left foot x-rays showed no gapping at the osteotomy site with staple migrated dorsally.  The Veteran was casted for orthotics and instructed to wear proper shoes.  Dr. J. stated that she was able to resume her normal activities.  By June 23, 2008, a VA treatment record stated that the Veteran had begun working at her job in a forensic department.

In January 2009, the Veteran underwent another VA examination related to her left foot disability.  The examiner described the course since the onset of the Veteran's left foot disability as intermittent with remissions.  The examiner noted that the Veteran had obtained minimal relief from her initial bunionectomy procedure performed in 2003.  Her pain increased in severity over the next few years, and a second surgery was conducted in 2008 to redo the 2003 procedure.  The Veteran reported having symptoms of pain, swelling, stiffness, and sensitivity along the bottom of the big toe in the first metatarsophalangeal joint.  The symptoms occurred while standing and walking.  Symptoms not identified by the Veteran included heat, redness, fatigability, weakness, and lack of endurance.  According to the examiner, the Veteran's response to her current treatment was good.  She experienced partial relief from her symptoms by using ibuprofen as needed, and through rest and elevation. 

The Veteran also suffered from flare ups that occurred once a week or more often, and lasted less than one day.  During a flare up, the Veteran experienced a limited ability to exercise and enjoy activities such as dancing.  She was also unable to wear certain shoe gear.  Precipitating factors included standing, walking, dancing, working out, and running.  Rest and Motrin helped to alleviate the symptoms of flare ups.  As a result of her left foot disability, the Veteran was limited to one hour of standing and 1/4 mile of walking.  She also used an orthotic insert for bunion pain that was fairly helpful. 

Upon examination, there was no evidence of swelling, instability, or weakness.  The examiner found that the Veteran showed objective evidence of painful motion with both plantarflexion and dorsiflexion.  There was also tenderness on palpation of the first metatarsophalangeal joint.  In addition, the Veteran had abnormal weight-bearing that was evidenced by callosities and an unusual shoe-wear pattern.  The examination further revealed deviation of the hallux at the interphalangeal joint. The second digit overlapped the hallux.  The Veteran also suffered from joint stiffness with decreased motion.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There also no muscle atrophy of the foot.  The examiner noted that the Veteran was unable to stand on her toes secondary to pain. She had a propulsive gait with no limp.

The Veteran had a hypertrophic surgical scar measuring 4 cm by 3 mm.  The scar was tender to palpation.  The diagnosis was recurring bunion deformity status post bunionectomy that had significant occupational effects.  These effects included decreased mobility and pain.  In terms of daily activities, her left foot disability had a moderate effect on chores, shopping, exercise, and traveling.  It had a severe effect on sports and recreation.  There was no effect on feeding, bathing, dressing, toileting, grooming, or driving.

On March 30, 2009, the Veteran's surgical options for hallux arthroplasty were discussed.  In October 2009, the Veteran reported that her left foot hallux toe deformity had worsened since her March 2008 surgery.  The record noted that her left foot dorsal hallux laterally deviated at the interphalangeal joint level.  There was no edema, warmth, active drainage, or signs of infection.  The Veteran was casted for orthotics.  The assessment was left foot revision of hallux interphalangeus.  The Veteran stated that she was not interested in further surgery as she was in school.  A subsequent December 2009 VA treatment record noted that the Veteran was working as a contract manager in budgeting.  

In the Veteran's August 2010 VA Form 9, she indicated that in 2007, she sought treatment for the pain, swelling, and stiffness she experienced with exercising, walking, and dancing.  She reported being treated at VA with cortisone injections. However, the Veteran stated that she did not respond well to conservative treatment. She stated that her left foot deformity had only worsened after her March 2008 surgery.  She reportedly continued to have severe pain, swelling, and stiffness while walking, running, and standing.  The Veteran also stated that the surgical area on the top and bottom of her foot tingled and was very sensitive to touch.  On a weekly basis, she used Motrin and Naproxen for swelling, and Aleve for pain.  The Veteran described her left foot deformity as marked and her gait as abnormal.  She stated that she could not completely bear weight on her left foot.  As a result, she reported compensating by walking on the outer side.  The Veteran stated that this practice caused calluses and unusual wear in her shoe.  The Veteran added that she was unable to wear shoes that heels higher than heels of two or more inches.  According to the Veteran, her podiatrist was recommending that she have another left foot surgery.  The Veteran also highlighted the January 2009 VA examiner's determination that her left foot disability had a significant general occupational effect.

In September 2014, a VA treatment record noted that the Veteran had a surgical scar over the left metatarsophalangeal joint.  She also had pain over the metatarsophalangeal joint.  The pain was present with flexion and extension.  In addition, her left ankle had a full range of motion and no tenderness or swelling.  The record noted that the Veteran was still working.

An additional VA examination to assess the Veteran's left foot disability was conducted in February 2016.  Although no pain was present during the examination, the Veteran experienced pain in the first metatarsophalangeal joint with increased activities.  The severity of her pain was dependent on the type of shoe gear she wore.  For example, the pain was worse with high heeled shoes.  The Veteran also stated that she was unable to wear high heeled shoes.  The Veteran denied having flare ups that impacted the function of the foot.  She did report experiencing functional loss in the form of limited activity endurance and the types of shoes that she can wear.  The examiner added that the Veteran did not use any assistive device as a normal mode of locomotion.  The examiner also observed that the Veteran's had a scar located in the dorsum of the first ray of the left foot.  It measured 7.5 cm by 0.2 cm.  However, the Veteran did not have any scars that were painful or unstable; had a total area equal to or greater than 39 square cm (6 square inches); or that were located on the head, face, or neck.

An associated February 11, 2016 left foot x-ray stated that status post prior bunionectomy at the distal first metatarsal and first proximal phalanx osteotomy, there was a stable appearance to the orthopedic staple within the first proximal phalanx.  A residual hallux valgus deformity was still present.  The report also stated that there was prior arthroplasty at the fourth and fifth proximal interphalangeal joint.  The presence of hammertoe deformities were also suggested in the second and third toe.  In addition, there was a small spur at the plantar aspect the calcaneus.

The Veteran's symptoms of left foot hallux valgus were determined to be mild to moderate in severity depending on the type of shoe gear that the Veteran wore.  In addition, there was no such functional impairment due to the Veteran's foot condition that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner stated that the Veteran's ability to perform any type of occupational task was affected by her left foot disability in that she had limited activity endurance.  She could not run for more than one hour without a break.  The Veteran was also limited in her choice of shoe gear as she could not wear high heeled shoes.  The diagnosis was status post bunionectomy of the left foot times two with residual.  The residual was recurrent hallux valgus of the left foot.

Initially, the Board will address the Veteran's claim for a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following surgery for service-connected her service-connected left foot status post bunionectomy.  On March 26, 2008, the Veteran filed a claim for a convalescent rating for the March 21, 2008 Akin bunionectomy with staple and fourth toe arthroplasty.  

The VA treatment records have consistently indicated that the March 21, 2008 surgery was the result of the Veteran's service-connected left foot status post bunionectomy.  The Board also finds that the March 26, 2008 letter from Dr. J. demonstrates that the Veteran required at least one month of convalescence as a result of the surgery.  Dr. J.'s determination that a period of convalescence was required from March 21, 2008 to May 16, 2008 is supported by the VA treatment records reflecting that the Veteran was recovering from her left foot surgery during this time.  Based on the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a temporary total disability rating under 38 C.F.R. § 4.30 from March 21, 2008 to May 16, 2008.  38 U.S.C.A. § 5107(b).
The Board will next determine whether the Veteran is entitled to an initial disability rating in excess of 10 percent, excluding the period of temporary total rating from March 21, 2008 to May 16, 2008.  After reviewing the evidence of record, the Board finds that higher initial rating is not warranted.  As noted above, 10 percent is the maximum available rating under Diagnostic Code 5280.

In addition, the Board has considered whether a higher rating would be available under Diagnostic Code 5284.  However, Diagnostic Code 5284 does not encompass the eight foot conditions that are listed under their own diagnostic codes in 38 C.F.R. § 4.71a.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (holding that "DC 5284 does not apply to the eight foot conditions specifically listed in § 4.71a.").  As the hallux vagus disability is listed under Diagnostic Code 5280, rating this disability by analogy to Diagnostic Code 5284 would represent "an impermissible rating by analogy."  Id.  In addition, the Board finds that the symptoms contemplated by Diagnostic Code 5280 would overlap with the symptoms contemplated by Diagnostic Code 5284.  Consequently, assigning a separate rating for the Veteran's hallux valgus would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, even if Diagnostic Code 5284 were applicable, the Veteran's disability is no more than mild to moderate in severity, which would not meet the criteria for an increased rating under this provision as a 20 percent evaluation requires a moderately severe impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board also notes that the record does not reflect that the Veteran had weak foot, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, metatarsalgia, or claw foot (pes cavus).  Thus, the diagnostic codes pertaining to those disabilities are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5281, 5283, 5278.  Although the Veteran was noted to have left foot hammertoes during this period, she is not service-connected for this disorder.  There is also no disability rating higher than 10 percent available under Diagnostic Code 5282 for hammertoes.  Furthermore, a separate disability rating under this code would violate the rule against pyramiding under 38 C.F.R. § 4.14, as pain is implicitly contemplated by the code, and is already compensated in the Veteran's evaluation under DC 5280.  

Furthermore, the Board finds that the Veteran is not entitled to the assignment of a higher rating as a result of functional loss due to weakness, fatigability, incoordination, or pain on movement.  As noted above, the Board finds that it is inappropriate to rate the Veteran's disability under any diagnostic code other than Diagnostic Code 5280.  Due to the fact that the Veteran is currently in receipt of the maximum rating provided by Diagnostic Code 5280, there is no basis for the assignment of a higher evaluation based on DeLuca and the related provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet App. 80, 84-85 (1997) (finding that consideration of DeLuca is not applicable where claimant is in receipt of the maximum schedular rating for limitation of function under the pertinent diagnostic code). 

In addition, the Veteran is already in receipt of a separate 10 percent disability rating for a residual scar of the left great toe status post bunionectomy.  38 C.F.R. § 4.118, Diagnostic Code 7804.   As previously discussed, there are no issues on appeal concerning the residual scar.

In light of the evidence discussed above, the Board finds that the Veteran is not entitled to an initial disability rating higher than 10 percent for left foot status post bunionectomy.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

History of Chronic Vaginitis

The Veteran is currently in receipt of a noncompensable disability rating effective from February 6, 2006 for history of chronic vaginitis under Diagnostic Code 7611.  38 C.F.R. § 4.116.  Under this diagnostic code, a 0 percent disability rating is warranted for symptoms that do not require continuous treatment.  A 10 percent disability rating is appropriate for symptoms that require continuous treatment.  A 30 percent disability rating is awarded for symptoms not controlled by continuous treatment.

On February 6, 2006, the Veteran reported suffering from a chronic vaginal discharge that was itchy and had a bad odor.  See February 2006 Claim.  A subsequent March 6, 2006 Dr. S. treatment record noted the Veteran's complaint of a vaginal discharge with an odor.  The Veteran was assessed to have bacterial vaginosis.  She was prescribed Avelox and Metronide.

Later in March 2006, a VA examination was conducted to evaluate the Veteran's vaginitis.  The examiner noted that the Veteran had suffered from a chronic vaginal discharge beginning in 1982.  The discharge occurred on a near constant basis.  She usually obtained relief from treatment with Flagyl or Diflucan.  However, the discharge recurred after treatment.  There was no history of gynecological surgeries, sexually transmitted diseases, or pelvic inflammatory disease.  The Veteran also had regular menses.  The diagnoses were history of chronic vaginitis and bacterial vaginosis.

On January 19, 2007, a VA treatment record noted that a wet mount showed no yeast or trichomonas.  The assessment was chronic bacterial vaginitis.  The Veteran's treatment plan included using a MetroGel applicator for five nights, then every other night for two weeks.  On February 5, 2007, the Veteran reported that she still suffered from a bad odor.  Her treatment plan was changed to two weeks of Terazol.  A subsequent February 26, 2007 VA treatment record's assessment stated that the Veteran's vaginitis was within normal limits and resolving.  She was instructed to use MetroGel every other night for one week, and then to discontinue using the medication.  In July 2007, a VA treatment record noted that for approximately one year, the Veteran had experienced an intermittent vaginal discharge with itching and a bad odor.  Her last visit was in February 2007.  The Veteran denied having any bladder or bowel changes.  The assessment was bacterial vaginosis.  She was instructed to use MetroGel for five days.

On March 6, 2009, the Veteran denied having dysuria, hematuria, frequency, urgency, or incontinence.  The Veteran was assessed to have vaginitis.  The treatment plan stated that her bacterial vaginitis would be managed empirically with Flagyl for seven days.  Her candida and candida prophylaxis was also to be managed empirically with instructions to use a Monistat vaginal suppository for seven nights.  In July 2009, a VA treatment record stated that the Veteran had vaginitis.  She was given one dose of Diflucan and instructed to take Flagyl for seven days.

In June 2010, the Veteran complained of a vaginal discharge with itching and an odor.  She did not have pelvic pain, a fever, or chills.  The Veteran reported that she often developed bacterial vaginitis and had been taking metronidazole 3 to 4 times a year.  She was assessed to have recurrent bacterial vaginitis and advised to see the gynecology department.  An addendum to the record noted that the Veteran reported being unable to be evaluated by gynecology.  She was given a prescription for seven days of metronidazole.

In the Veteran's August 2010 VA Form 9, the Veteran reported that since 2007, she had been treated with antibiotics over six times for vaginitis.  She also reported that her condition recurred after each treatment.  The Veteran stated that her vaginitis included symptoms of itchiness, a discharge, and a bad odor.  In addition, she described using cleaning cloths and panty shields five times a day.  The Veteran further stated that she supplemented prescription treatment with home remedies such as tea tree oil, olive oil extract, and vitamin supplements.

The Veteran was provided with another VA examination to evaluate her vaginitis in February 2016.  The examiner noted that the Veteran's history included a pattern of 2 to 3 episodes of vaginitis each year, with the last occurrence in 2013.  The yeast vaginitis was successfully treated with either Monistat or Diflucan.  She also experienced several episodes of bacterial vaginosis that were successfully treated with Flagyl and the generic metronidazole.  The examiner reported that the Veteran had a history of frequent douching, and her occurrence of vaginitis decreased when she discontinued this practice.  She did not have a history of pelvic inflammatory disease or vaginitis associated with a fever.  Beginning in 2011, the Veteran underwent a five year course of treatment for breast-cancer that included a mastectomy, radiation therapy, chemotherapy, and Arimidex.  She also developed chemotherapy-induced menopause in 2011.  Since that time, she had experienced menopausal symptoms of hot flashes and sweats.  In addition, the Veteran had a bilateral salpingo- oophorectomy performed in 2013.  The examiner added that the Veteran had a low libido, was not sexually active, and had been treated with Cymbalta since 2013.  

The examiner determined that the Veteran did not currently have symptoms related to a gynecological condition, including any diseases, injuries, or adhesions of the female reproductive organs.  The examiner additionally documented that the Veteran required intermittent treatment for recurrent vaginitis.  However, the Veteran's symptoms of recurrent vaginitis did not require continuous treatment.  The examiner also noted that the Veteran had not been diagnosed with any diseases, injuries, or other conditions of the cervix or uterus.  In addition, the Veteran did not have urinary incontinence/leakage, rectovaginal or urethrovaginal fistula, endometriosis, complications of pregnancy or other gynecological procedures, or tumors or neoplasms related to her vaginitis.  The diagnoses were recurrent vaginitis and female sexual arousal disorder.

After considering the evidence discussed above, the Board finds that the award of an initial compensable rating for history of chronic vaginitis is not appropriate.  Although the record reflects that the Veteran received treatment for vaginitis at different points during the appeal period, the evidence does not demonstrate that her symptoms required continuous treatment.  The majority of the prescriptions that the Veteran received for vaginitis indicated that they were intended to be used for a limited period of time.  The March 2006 VA examiner also noted that the Veteran obtained relief from her symptoms with certain prescribed treatments before the symptoms recurred.  In addition, the February 2016 VA examiner stated that the Veteran's symptoms required treatment on an intermittent basis rather than a continuous one.  

The Board acknowledges that the Veteran reported self-treating her symptoms of vaginitis with home remedies and vitamin supplements.  See April 2010 VA Form 9.  However, there was no indication that a medical professional determined that continuous treatment was required for her symptoms of vaginitis.  Although there are instances in which lay testimony can provide probative evidence on medical matters, the question of the necessity of treatment for vaginitis symptoms is a complex matter that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

The Board has also considered the application of the remaining diagnostic codes for gynecological conditions under 38 C.F.R. § 4.116 in an effort to determine whether a compensable rating may be warranted for the Veteran's vaginitis, but finds that none are applicable based on the evidence of record.  Although the February 2016 VA examiner noted that the Veteran's bilateral salpingo- oophorectomy qualified as a diagnosed disease, injury, or adhesions of the fallopian tubes (7614), and entailed complete removal of the ovaries (7619), the Veteran is not service-connected for these disorders.

Accordingly, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for history of chronic vaginitis.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 2 Vet. App. at 53.








	(CONTINUED ON NEXT PAGE)






ORDER

From March 21, 2008 to May 16, 2008, entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following surgery for service-connected left foot status post bunionectomy is granted.

Entitlement to an initial disability rating in excess of 10 percent for left foot status post bunionectomy (excluding a period of temporary total rating from March 21, 2008 to May 16, 2008) is denied.

Entitlement to an initial compensable disability rating for history of chronic vaginitis is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


